Exhibit 10.35

THIRD AMENDMENT AND CONSENT AGREEMENT




This Third Amendment and Consent Agreement is made as of the ___ day of March,
2011 (“Agreement”) among Attitude Drinks Inc., a Delaware corporation (the
“Company”), and the signators hereto who are “Subscribers” under certain
Subscription Agreements with the Company dated October 23, 2007, January 8,
2008, September 29, 2008, January 27, 2009, March 30, 2009, July 15, 2010, and
January 21, 2011, respectively (collectively “Subscription Agreements”).


WHEREAS, the Company is in need of additional funding for its business
operations; and


WHEREAS, the Company is contemplating an additional investment of an aggregate
of up to $600,000 Purchase Price (“New Financing”) in secured promissory notes
(“Notes”) and common stock purchase warrants (“Warrants”) of the Company; and


NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:


1.           All capitalized terms herein shall have the meanings ascribed to
them in the Transaction Documents (as defined in the Subscription Agreements).


2.           The undersigned consent to the Company completing the New Financing
and to the amendment of the Security Agreement, and Guaranty to include the New
Financing as part of the Obligations and are secured by the Collateral pursuant
to the security interest granted pari passu among Subscribers and the investors
in the New Financing and in connection therewith authorize the Collateral Agent
to make such additional filings at the discretion of the Collateral Agent to
memorialize such agreement.


3.           Annexed hereto is the proposed Amended Schedule A to the Security
Agreement, Guaranty and Collateral Agent Agreement which includes the New
Financing.


4.           The undersigned Subscribers to the Subscription Agreements waive
the rights granted to them pursuant to Section 12(b), Right of First Refusal, of
the Subscription Agreements, only to the extent such rights relate to the New
Financing.


5.           The undersigned acknowledge that Events of Default have occurred in
notes currently issued and outstanding by the Company pursuant to the
Subscription Agreements, but waive the defaults, solely in connection with the
New Financing.


6.           The Maturity Date of the Notes as further described on Schedule B
hereto is extended to March 31, 2012, subject to acceleration as described in
the Transaction Documents.


7.           Section 3.4 of the Warrants issued on October 23, 2007, February
15, 2008, September 28, 2008, January 27, 2009 and March 30, 2009 and Section
3.3 of the Warrants issued on July 15, 2010 and January 21, 2011 is deleted and
replaced with the following:
 
 
1

--------------------------------------------------------------------------------

 
 
“3.3           Share Issuance.  Until the Expiration Date, if the Company shall
issue any Common Stock except for the Excepted Issuances (as defined in the
Subscription Agreement), prior to the complete exercise of this Warrant for a
consideration less than the Purchase Price then in effect at the time of such
issuance then, and thereafter successively upon each such issuance, the Purchase
Price shall be reduced to such other lower price for then outstanding
Warrants.  For purposes of this adjustment, the issuance of any security or debt
instrument of the Company carrying the right to convert such security or debt
instrument into Common Stock or of any warrant, right or option to purchase
Common Stock shall result in an adjustment to the Purchase Price upon the
issuance of the above-described security, debt instrument, warrant, right, or
option if such issuance is at a price lower than the Purchase Price in effect
upon such issuance and again at any time upon any actual, permitted, optional,
or allowed issuances of shares of Common Stock upon any actual, permitted,
optional, or allowed exercise of such conversion or purchase rights if such
issuance is at a price lower than the Purchase Price in effect upon any actual,
permitted, optional, or allowed issuance.  Common Stock issued or issuable by
the Company for no consideration or for consideration that cannot be determined
at the time of issue will be deemed issuable or to have been issued for $0.001
per share of Common Stock.  The reduction of the Purchase Price described in
this Section 3.3 is in addition to the other rights of the Holder described in
the Subscription Agreement.”


8.           All other terms of the Transaction Documents shall remain unamended
and in full force and effect.


9.           This Agreement constitutes the entire agreement among the parties,
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection herewith.  No changes, modifications, terminations or
waivers of any of the provisions hereof shall be binding unless in writing and
signed by all of the parties thereto.


10.           Except as expressly modified pursuant to this Agreement, the terms
of each Note remains unchanged and in full force and effect.


11.           This Agreement may be executed in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  This Agreement may also
be executed by either party hereto by facsimile signature, which shall be deemed
to be an original signature of such party hereon.






[Signatures to Follow]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.
 

"COMPANY"       "THE COLLATERAL AGENT"   ATTITUDE DRINKS INC.     BARBARA R.
MITTMAN   a Delaware corporation                     By:           Its:        
   
 
                              SMIVEL, LLC          MONARCH CAPITAL FUND LTD.  
By: Joseph Smith, Partner                             ALPHA CAPITAL ANSTALT    
CMS CAPITAL                       WHALEHAVEN CAPITAL FUND LIMITED      MOMONA
CAPITAL LLC                       CENTAURIAN FUND         NAOMI KLISSMAN        
              SCHLOMO & ROCHEL RIFKIND     DAVID M. LAMPLOUGH                  
    PSM HOLDINGS       J. MAYA IRA                       EMMY CUTLER
IRA               SAM BERKOWITZ                             ESCROW AGENT        
                    GRUSHKO & MITTMAN, P.C.  

 
 
 
 
3